Citation Nr: 1425101	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 2003 RO decision that granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned an effective date of June 15, 1999.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.
This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. In an unappealed November 1981 decision the RO denied service connection for "delayed stress" due to combat.

2. The Veteran filed to reopen his claim for service connection for PTSD on June 15, 1999.  Service connection was granted in a July 2003 rating decision and an effective date of June 15, 1999 was assigned.

3. The Veteran did not express disagreement with the effective date assigned for the award of service connection for PTSD within one year of receiving notice of the decision.

4. The RO's July 2003 decision, including the assigned effective date for the grant of service connection for PTSD, was adequately supported by and consistent with the law and evidence then of record.


CONCLUSION OF LAW

The RO's determination in the July 2003 rating decision to not assign an effective date earlier than June 15, 1999, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A  (West 2002); 38 C.F.R. § 3.105(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

On February 11, 1981 the Veteran filed a claim for service connection for "delayed stress."  The RO denied his claim in a November 1981 decision.  The RO denied service connection for PTSD in February 1991, and denied the Veteran's claim to reopen, finding no new and material evidence had been submitted, in August 1993.  The Veteran did not appeal the RO's decisions. 

The Veteran again filed to reopen his claim for service connection for PTSD on June 15, 1999.  The RO denied service connection in an October 1999 decision and the Veteran appealed.

In a July 2003 decision the RO implemented a May 2003 Board decision granting service connection for PTSD.  The RO assigned an initial 50 percent disability rating for PTSD, effective June 15, 1999. The Veteran appealed the assigned rating.

In June 2006, the Board remanded the matter to the RO for additional evidentiary development.  In a March 2007 decision, the Board denied an initial rating in excess of 50 percent for PTSD for the period from June 15, 1999, to July 12, 2006.  The Board assigned an initial 70 percent rating for PTSD from July 13, 2006.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 order the Court remanded the matter to the Board for reajudication.  In November 2008, the Board remanded the matter to the RO.  The RO denied a higher rating in a February 2009 Supplemental Statement of the Case (SSOC) and the case returned to the Board.  In a November 2009 decision the Board granted a 100 percent rating for PTSD.  The RO implemented the Board's decision in a December 2009 rating decision, increasing the Veteran's initial disability rating to 100 percent effective June 15, 1999.

In March 2010, the Veteran filed a claim contending that the RO's July 2003 rating decision assigning an effective date of June 15, 1999 for the grant of service connection for PTSD was clear and unmistakable error, and the effective date should be February 11, 1981, the date of the Veteran's original claim.

Analysis

The Veteran expressed disagreement with the initial disability rating assigned following the July 2003 decision.  However, the record does not indicate that the Veteran expressed disagreement with the effective date assigned in that decision within one year of receiving notice of the decision.  Thus, to the extent that the Veteran is now pursuing a "freestanding claim" for an earlier effective date for the grant of service connection, he is not permitted to do so.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

The Board does recognize that the Veteran's March 2010 claim for clear and unmistakable error could be considered a timely disagreement with the effective date assigned for the 100 percent evaluation for PTSD.  However, as an evaluation cannot be assigned for a disability prior to the date on which service connection was awarded, the claim for an earlier effective date for the 100 percent evaluation could only be considered if a basis was found for establishing an earlier effective date for the grant of service connection.

Pursuant to Rudd, the only avenues available for establishing an earlier effective date for the award of service connection (and, by extension, the 100 percent evaluation) would be to establish that the RO committed CUE by not awarding service connection for PTSD in the 1981, 1991 or 1993 decisions or that the RO committed CUE in the assignment of an effective date in the July 2003 rating decision granting service connection.  In this case, the Veteran's attorney has argued the second point, contending that the RO erred in 2003 by not assigning an effective date going back to the Veteran's original claim in 1981.  

The Veteran's attorney specifically argues that the RO failed to comply with 38 C.F.R. § 3.156(c) in the 2003 decision, which would have entitled the Veteran to an effective date of February 11, 1981, the date of receipt of the Veteran's original claim of entitlement to service connection for delayed stress.

The regulations at 38 C.F.R. § 3.156 allow a claimant to reopen a finally adjudicated claim by submitting new and material evidence.  Section 3.156(c) specifically allows that at any time after VA issues a decision on a claim, if relevant, official service department records that existed but had not been associated with the claims file when VA first decided the claim, are received or associated with the claims file, VA should reconsider the claim.

The Veteran's attorney correctly notes that historical reports by the Veteran's battalion for 1969 and 1970 were first associated with the Veteran's claims file in October 2001 after the RO sent a request to the Center for Unit Records and Research (CURR) for information relating the Veteran's claimed stressors.  The Board concedes that those unit records could be considered a supplemental report from a service department since the records had not previously been provided and the Veteran had provided sufficient information with his original claim that they could have been obtained.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  Therefore, the RO should have reconsidered the Veteran's claim for entitlement to service connection for PTSD based on all the evidence of record, rather than treating it as a reopened claim.  Id.

However, the Board finds that even if the RO had reconsidered the Veteran's claim and could have potentially assigned an effective date as early as the date of the Veteran's original claim for service connection for PTSD, it cannot be shown with any certainty that an earlier effective date would have actually been assigned.

The Board emphasizes that a clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is not a mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995). 

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  Such a determination must be based on the factual record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).

In this case, the evidence does not show that the Veteran was diagnosed with PTSD until his August 1999 VA examination.  Therefore, the Board must find that even had the RO properly applied 38 C.F.R. § 3.156(c), it is not undebatable that the RO should have assigned an effective date earlier than June 15, 1999, including an effective date of the Veteran's original claim in February 11, 1981.

Under the version of 38 C.F.R. § 3.156(c) in effect at the time of the July 2003 rating decision, "the retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department must be supported adequately by medical evidence."  Under 38 C.F.R. § 3.400(r) (2003), the effective date of an award and evaluation for a reopened claim based on newly received service department records under 38 C.F.R. § 3.156(c) is the date of receipt of claim or date entitlement arose, whichever is later.  

None of the relevant documentation prior to August 1999 may be considered undebatable evidence of a diagnosis of a psychiatric disorder.  Contained in the record commensurate to the time of 1981 claim adjudication is a letter dated in November 1981 from a private physician, K. R. C., M.D., which states that the Veteran "has considerable anxiety, tension, insomnia, [and] nightmares that could represent delayed stress syndrome."  This statement, by a practitioner with no apparent specialty in mental health, does not amount to a diagnosis of a psychiatric disorder.  It is nothing more than speculation that the Veteran's emotional state or symptoms could represent a psychiatric disorder, which is not adequate evidence of a diagnosed psychiatric disorder.   See Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) (a doctor's statement couched in terms of 'may or may not' was inadequate evidence).   

The only other relevant evidence until the August 1999 are some VA mental health clinic records from November 1990, which contain the following impression:  "Marital conflict.  Alcohol abuse. [Rule out] Alcohol Dependence. [Rule out] PTSD.  [Rule out] Personality Disorder."  Again, while this record certainly indicates the Veteran was dealing with emotional problems, no psychiatric disorder was diagnosed. It was not until August 1999 that the Veteran was diagnosed with PTSD.  The sparse record of mental health treatment from 1981 until 1999 without any kind of psychiatric diagnosis indicates that it is not undebatable that the Veteran had PTSD, or other psychiatric disorder, prior to August 1999.  Reasonable minds clearly could differ on whether a psychiatric disability existed prior to August 1999. The Board emphasizes that the effective date of entitlement to disability compensation in a reopened claim based newly obtained service department records is the date of claim or the date entitlement arose, whichever is later; and must be supported adequately by medical evidence.  38 C.F.R. §§ 3.156(c), 3.400(r) (2003). 

If it is not clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).  The Board notes that in rendering this decision, the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).

Accordingly, the July 2003 decision of the RO should not be reversed or revised on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013). 


ORDER

The July 2003 rating decision that assigned an effective date of June 15, 1999 for service connection for PTSD does not contain CUE.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


